DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Response to Arguments
3.i.	Applicant’s arguments regarding deficient teachings of the cited prior art, are moot in view of the newly cited prior art.
3.ii.	Applicant argues the indefiniteness rejection of claim 12 – 15 (by the recitation of “...juxtaposed...” in claim 12) is rendered moot in view of removal of the contended language.
The Office agrees.  However, where claim 12 previously recited “...juxtaposed...” as a descriptor of the infrared emitter relative to the pixel elements, claim 18 is amended to now recite “...at least one light emitter juxtaposed with at least one of the pixel elements...” and “...at least one light sensor juxtaposed with at least one of the pixel elements...”


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “...juxtaposed...” as descriptive of the (a) at least one light emitter and (b) at least one sensor, relative to the at least one pixel elements of the display.  For reasons indicated in the indefiniteness rejection of 21 September 2020 – which will not be repeated here, for brevity sake – the recited use of “...juxtaposed...” is inconsistent with the use of said language in [0005], [0006] and [0011] of the instant application, as well as the relationships illustrated in Figures 6 – 8.
“...juxtaposed...” as currently recited in claim 18 is indefinite, and will be interpreted “...positioned among...” in manner similar to the previous indefiniteness rejection.  An explicit statement regarding whether this interpretation is valid, or would be better suited by replacement with another, would be much appreciated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1, 2, 7, 9, 21 are rejected under 35 USC 103 as being unpatentable over Liu et al. (2017/0242533; hereinafter Liu) in view of Perdices-Gonzalez et al. (2017/0310940; hereinafter Perdices).

Regarding claim 1, Liu discloses an apparatus ([0002]; Figure 6) comprising: 
at least one array of light emitting pixel elements (1’, 2’, 3’) controllable to present demanded images [0021]; 
at least one light sensor (102 of Figure 4) in the array and configured to detect light [0087].

In the same field of endeavor, Perdices discloses a display [0004] provided in an embodiment (Figures 9) forming a sandwich structure [0093] of an OLED display (140; [0111]) and LCD (150; [0112]).  This is similar to the structure provided in Figure 6 of Liu.  An alternative taught by Perdices (Figure 12) sandwiches an electrophoretic display (140; [0113]) with the OLED (150).  Switching off the OLED allows the image of the electrophoretic display to be visible; this configuration may benefit from being able to generate a higher contrast image [0114].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified wherein an e-ink substrate one a first side of the array such that when no light is being emitted by the array, an image presented by the e-ink substrate is visible through the array in view of the teaching of Perdices to generate images with higher contrast.

Regarding claim 2, Liu in view of Perdices discloses the apparatus of claim 1.  Liu discloses the apparatus wherein the pixel elements comprise red, green, and blue light emitting diodes (LED) ([0013], [0106]) and the apparatus comprises plural light sensors configured for outputting signals representing a scanned image [0089]. 



Regarding claim 25, Liu in view of Perdices discloses the apparatus of Claim 1.  Liu discloses the apparatus comprising at least one processor configured with executable instructions to: activate the light emitting pixel elements to illuminate visible features presented ([0078]: Subpixels emitting light irradiating, for example, valley and ridge lines corresponding to palm/finger/footprints).
Liu does not expressly state the apparatus being provided as comprising an e-ink substrate.
In the same field of endeavor, Perdices discloses a display [0004] provided in an embodiment (Figures 9) forming a sandwich structure [0093] of an OLED display (140; [0111]) and LCD (150; [0112]).  This is similar to the structure provided in Figure 6 of Liu.  An alternative taught by Perdices (Figure 12) sandwiches an electrophoretic display (140; [0113]) with the OLED (150).  Switching off the OLED allows the image of the electrophoretic display to be visible; this configuration may benefit from being able to generate a higher contrast image [0114].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified as further comprising an e-ink substrate in view of the teaching of Perdices to generate a higher contrast image.

Regarding claim 12, Liu discloses an apparatus ([0002]; Figure 6) comprising: 
at least one processor configured with instructions to: control an array of pixel elements (1’, 2’, 3’) of a display to present demanded images [0021]; and 
based on signals received from sensors (102 of Figure 4) in the array (Comprising 201, 202), scan an object near or on the display to generate an image of the object ([0050]: e.g. palmprint, fingerprint, footprint). 
Liu does not explicitly disclose the apparatus further comprising an e-ink substrate one a first side of the array such that when no light is being emitted by the array, an image presented by the e-ink substrate is visible through the array. 
In the same field of endeavor, Perdices discloses a display [0004] provided in an embodiment (Figures 9) forming a sandwich structure [0093] of an OLED display (140; [0111]) and LCD (150; [0112]).  This is similar to the structure provided in Figure 6 of Liu.  An alternative taught by Perdices (Figure 12) sandwiches an electrophoretic display (140; [0113]) with the OLED (150).  Switching off the OLED allows the image of the electrophoretic display to be visible; this configuration may benefit from being able to generate a higher contrast image [0114].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified wherein the apparatus further comprising an e-ink substrate one a first side of the array such that when no light is being 

ii.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Perdices as applied to claim 1 above, and further in view of Cho et al. (2017/0372114; hereinafter Cho).

Regarding claim 4, Liu in view of Perdices discloses the apparatus of claim 1.  
Liu in view of Perdices does not explicitly disclose the apparatus wherein the at least one light sensor comprises at least one infrared (IR) detector. 
In the same field of endeavor, Cho discloses a fingerprint sensor [0002] operating under the collection of light in the infrared range of wavelength [0008].  Accuracy of detection need not be compromised, nor the device made unfavorably large, as is common in the art [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the fingerprint sensor of Liu to be modified wherein the at least one light sensor comprises at least one infrared (IR) detector in view of the teaching of Cho to maintain accuracy without unfavorably increasing the apparatus size. 

Liu in view of Perdices, as applied to claim 1 above, and further in view of Drumm (2017/0255337).

Regarding claim 5, Liu in view of Perdices discloses the apparatus of claim 1.  
Liu in view of Perdices does not explicitly disclose the apparatus comprising at least one processor configured with executable instructions to: determine, based on output of the light sensor, a first pulse pattern; implement a first mode of operation of the apparatus corresponding to the first pulse pattern; determine, based on output of the light sensor, a second pulse pattern; and implement a second mode of operation of the apparatus corresponding to the second pulse pattern. 
In the same field of endeavor, Drumm distinguishes input provided by fingers from styluses and pens [0013] including at least a manner of demarcating differing frequencies of emission patterns [0239] by which the current mode of operation may be ascertained [0218].  An increase in the resolution of operation may be achieved [0011].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified as comprising at least one processor configured with executable instructions to: determine, based on output of the light sensor, a first pulse pattern; implement a first mode of operation of the apparatus corresponding to the first pulse pattern; determine, based on output of the light sensor, a second pulse pattern; and implement a second mode of operation of the apparatus corresponding to the 

iv.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Perdices, as applied to claim 1 above, and further in view of Jang et al. (2011/0063321; hereinafter Jang) in view of Arita et al. (6,188,388; hereinafter Arita).

Regarding claim 6, Liu in view of Perdices discloses the apparatus of claim 1.  
Liu in view of Perdices does not explicitly disclose the apparatus wherein the at least one light sensor comprises at least one laser detector, and the apparatus comprises at least one processor configured with executable instructions to activate at least one-pixel element to indicate a laser pointer spot location based on signals from the laser detector. 
In the same field of endeavor, Jang discloses a method [0003] executed in at least one embodiment (Figure 3B) wherein image processing used to calculate the position of laser pointer (340; [0030]) is integrated with a display (250; [0048]).  Laser position relative the screen is tracked [0039] with the capture of light [0048] and a corresponding indicator is either displayed to point at said position, or itself be located at said position [0052].  A user’s intention is more efficiently discerned [0008].

Jang presents, as an alternative to a projected image (Figure 3A; [0047]), an image displayed on a display panel (Figure 3B; [0048]).  There is no use of language akin to “...pixels...” or “...pixel elements...” by Jang.  However, Liu provides examples of an image being formed on a display with pixels (e.g. Figures 1, 2, 4, 6).  Liu’s teaching provides support for how Jang may implement the cursorily mentioned display function.
Jang presents, as an alternative to photographing projected display area to determine pointing device position (Figure 3A; [0037]), using the capture of light, integrated with a display panel, to determine pointing device position (Figure 3B; [0048]).  There are no explicit details of how light is received, when image processing is integrated with the display.  However, Liu provides an example of measuring photocurrent from adjacent read lines (Figure 4; [0094]), wherein the photodetector (102) is located among pixel elements (201, 202).  Liu’s teaching provides support for how Jang may implement the cursorily mentioned receiving of light. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Liu to be modified as further comprising using at least one of the pixel elements, presenting an image of a dot on the display based on signals from at least one laser detector located among the pixel elements in view of the teaching of Jang to more efficiently discern a user’s intent.

In the same field of endeavor, Arita discloses the use of a pointer (Pa of Figure 1) emitting dot shaped light (col. 7, ll. 41 – 43) to a display device (4), that in response displays a corresponding dot shaped marker (5a; col. 7, ll. 43 – 46).  This is among the measures taken to facilitate the use of plural pointers (col. 2, ll. 17 – 20).
Jang’s shown (Figure 3A) example of a displayed indicator taking the form of a pencil [0053] is one among alternatives comprising an icon of some sort, arrow or any shape [0051].  It is not clear if Jang’s discussed spot (605 of Figure 6; [0079]) is that which is displayed by the panel, or laser light incident with the panel.  Jang’s description of the indicator being able to have any shape communicates the flexibility to function using the dot shape taught by Arita.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Liu to be modified as presenting the image of a dot in view of the teaching of Arita to facilitate the use of plural pointers.


Liu in view of Perdices, as applied to claim 1 above, and further in view of Nho et al. (2015/0331508; hereinafter Nho).

Regarding claim 9, Liu in view of Perdices discloses the apparatus of claim 1.  Liu discloses the apparatus wherein the pixel elements establish a screen pixel (Figure 4: 201, 202)
Liu in view of Perdices does not explicitly disclose the apparatus further comprises a respective sensor element for some, but not all, screen pixels. 
In the same field of endeavor, Nho discloses a touch integrated display panel [0001] in one embodiment (Figure 8C) utilizing a staggered arrangement [0094] wherein photo-diodes (808) are not provided for every pixel (Analogous to group 851 of RGB in Figure 8B).  As indicated in [0094], sensitivity may be controlled.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified as further comprises a respective sensor element for some, but not all, screen pixels in view of the teaching of Nho to control sensitivity. 



Liu in view of Perdices does not explicitly disclose the apparatus wherein the combined pixel includes an infrared emitter.
In the same field of endeavor, Nho teaches a display with integrated touch sensing [0001] provided for in at least one embodiment (Figure 10D) wherein emitters (1059) and detectors (1009) are formed among pixel clusters’ subpixels (1051) to enhance fingerprint detection [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified wherein the combined pixel includes an infrared emitter in view of the teaching of Nho to enhance fingerprint detection.


Liu in view of Perdices, as applied to claim 1 above, and further in view of Kang et al. (2011/0063213; hereinafter Kang).

Regarding claim 10, Liu in view of Perdices discloses the apparatus of claim 1.  
Liu does not expressly state that the apparatus is provided wherein the pixel elements establish a screen pixel defining a first field of view (FOV), and the sensor element defines a second FOV that is the same as the first FOV. 
Liu, however, is interpreted to implicitly teach the aforementioned limitation.  The following reference will be relied upon for an explicit teaching of what is implicitly taught by Liu.
Kang discloses a user interface [0037] formed from a collection of luminous elements (Figure 5: 1...4) and a light receiving element (20) capturing light emitted from the luminous elements and reflected from a user’s finger [0049].  Figure 6 uses unnumbered circles concentrically illustrated with respect to each luminous element as representative of a corresponding light distribution, as well as the spatial relationship among the distributions and the light receiving element [0047].  As shown and described, the light distribution of each luminous element overlaps with the light receiving element.  
Each luminous element’s light distribution is interpreted as said luminous element’s analogous field of view.  The spatial range within which the light receiving is capable of detecting light, is considered the field of view of the light receiving element.  Overlap among any 
Liu is argued to silently teach pixel and sensor elements having a same field of view, by virtue of photodetectors (102 of Figure 4) capturing light emitted from subpixels (201, 202; [0078]).  By virtue of this amounting to an overlap of subpixels’ light distribution with the range within which a photodetector is able to detect subpixels’ light, said overlap is considered a fair reading of sensor and (sub)pixel field of view being the same. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Liu provides an implicit teaching of the apparatus wherein the pixel elements establish a screen pixel defining a first field of view (FOV), and the sensor element defines a second FOV that is the same as the first FOV, in view of the teaching of Kang, in view of the reasoning indicated above.


Liu in view of Perdices, as applied to claim 1 above, and further in view of Ishikawa (2015/0006106) and Park et al. (2014/0118246; hereinafter Park).

Regarding claim 21, Liu in view of Perdices discloses the apparatus of claim 1.  
Liu in view of Perdices does not explicitly disclose the apparatus wherein the light emitting elements are arranged in a triangle and the sensor elements are arranged in a triangle.
In the same field of endeavor, Ishikawa discloses movement detection [0002] with light emitting elements (3 – 5 of Figure 30) and light receiving elements (32 – 34) each formed in triangular arrangements.  The utilized manner of increasing accuracy of phase difference suppresses false movement detection [0010].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified wherein the light emitting elements are arranged in a triangle and the sensor elements are arranged in a triangle in view of the teaching of Ishikawa to suppress false movement detection.
Liu and Perdices in view of Ishikawa does not explicitly disclose the apparatus being provided wherein sensor elements encompass pixel elements.
However, Park implements a gesture recognition [0003] using configurations of a light sensor (104 of Figure 1), comprising a light emitting unit (12 of Figure 2) and a light receiving unit (14).  An alternative to the shown neighboring relationship between the light emitting unit and light receiving unit, is for light receiving units to instead surround the light emitting unit, to accommodate predetermined design or optical purposes [0043].   


viii.	Claim 23 is rejected as being unpatentable over Liu in view of Perdices, as applied to claim 1 above, and further in view of Nho and Yamazaki (2006/0011913).

Regarding claim 23, Liu in view of Perdices discloses the apparatus of Claim 1.  Liu discloses the apparatus wherein three red, green, and blue pixel elements are grouped with an infrared (IR) emitter, an IR sensor and three red, green, and blue sub-sensors to establish a combined pixel [0013].  
Liu in view of Perdices does not explicitly disclose the apparatus further comprising an infrared (IR) emitter, an IR sensor to establish a combined pixel.
In the same field of endeavor, Nho discloses a touch integrated display [0001] capable of capturing fingerprints [0005].  Pixels (1051 of Figure 10D) are established in correspondence with near-infrared emitters (1059) and detectors (1009) and touch sensors (1043).  This is among the disclosed variations intended to enhance fingerprint detection [0005].

Liu and Perdices in view of Nho fails to explicitly disclose the apparatus further comprising three red, green, and blue sub-sensors to establish a combined pixel.
In the same field of endeavor, Yamazaki discloses a display with read function [0002] wherein each pixel (206 of Figures 4C, 9) comprises areas (214...216) having a corresponding image pick-up elements (257) capturing light from a respective one of first (211) through third (213) subpixels [0075], which are respectively emitting red, green and blue light [0073].  The aforementioned read function facilitates touch detection [0106] that may provide an alternative to the touch sensor of Nho.  Improved white balance without requiring greater power source potential may be achieved [0013].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention of the apparatus of Liu to be modified as further comprising three red, green, and blue sub-sensors to establish a combined pixel in view of the teaching of Yamazaki to improve white balance without requiring greater power source potential.


Liu in view of Perdices, as applied to claim 1 above, and further in view of Chang et al. (2017/0078513; hereinafter Chang).

Regarding claim 24, Liu in view of Perdices discloses the apparatus of Claim 1.  Liu discloses the apparatus comprising at least one processor (30 of Figure 4) configured with executable instructions to: receive signals from the at least one light sensor (102) generated from reflected light from the array to establish at least one image [0094].  
Liu does not expressly state presenting at least one image on the e-ink substrate.
However, Perdices’ display [0004] is formed from a sandwich structure [0093] using a pair of panels (Figure 12: 140, 150), with an image formed on one of the two using electrophoresis [0113].  A higher contrast image is formed [0114].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified as presenting at least one image on the e-ink substrate in view of the teaching of Perdices to produce a higher contrast image.
Perdices describes the display of an image having some relationship to sensor signals ([0225], [0287], [0329]) received from photodiodes ([0178], [0296]).  Display of an image in this manner is not analogous to the claimed display of the image1.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified wherein the displayed image is of reflected light captured by the image signals in view of the teaching of Chang to further ease capture and display of graphical content.

Regarding claim 13, Liu in view of Perdices discloses the apparatus of claim 12.  
Liu in view of Perdices does not explicitly discloses the apparatus wherein the pixel elements comprise light emitting diodes (LED) presenting the image of the object. 
In the same field of endeavor, Chang discloses displaying on a device screen with light emitting pixels [0063] the image of an information bearing substrate [0116] captured with photosensitive pixels [0002], with examples of the information bearing substrate provided in the form of a document (10 of Figures 5A, 5B) or fingerprint [0112].  Ease of capture and subsequent display of graphical content is enhanced ([0004], [0005]).   



x.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Chang in view of Cho.

Regarding claim 8, Liu discloses an apparatus ([0002]; Figure 6) comprising: 
at least one array of light emitting pixel elements (1’, 2’, 3’) controllable to present demanded images [0021]; and 
plural light sensors (102 of Figure 4) in the array ([0105], [0108]: Photodetectors located in subpixels of the LCD) and configured to detect light [0087], wherein at least a first region of the array comprises sensors such that an object placed on the first region can be scanned by sensors in the first region [0111]. 
Liu does not explicitly disclose document scanning.


It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for fingerprint sensing performed by the apparatus of Liu to be considered for document scanning in view of the teaching of Chang to ease capture and subsequent display of graphical content. 
Liu in view of Chang does not explicitly disclose the apparatus further comprising a second region of the array does not include sensors.
In the same field of endeavor, Cho discloses a fingerprint sensor ([0002]; 180 of Figure 1) receiving light reflected from an object placed in the fingerprint authentication area [0066], represented in Figure 4B as a partial area [0101] housing the sensor, with the partial area across device layers shown corresponding to sensor arrangement (191 of Figure 3A) and seating (241) areas.  It would be within broadest reasonable interpretation of one having ordinary skill in the art that an explicit statement of the sensor’s location, implicitly states where the sensor is not located.  The visualization of Figure 3A makes clear that the sensor (180) is not present in portions of the bracket (240) outside of the sensor seating area (241).  The portion of the bracket outside of sensor seating area is interpreted as an analogous teaching of the claimed second region.  Accuracy of detection need not be compromised, nor the device made unfavorably large, as is common in the art [0004].

Liu and Chang in view of Cho does not make an outright statement of the apparatus being provided wherein the document cannot be scanned when placed on the second region.
However, as indicated above, Cho’s sensor (180 of Figure 3A) is located in a specific area [0059] corresponding to the sensor seating area (241).  One having ordinary skill in the art would understand said specific area to correspond to a finite portion of the device surface wherein light is captured by the sensor.  
For the sake of discussion, light propagation paths occupy one of three states: (a) exiting a topmost device surface (e.g. 1101 of Figure 11), corresponding to a topmost window (161) surface, (b) confined within the window layer by total internal reflection (e.g. Figure 5A) or (c) during propagation by total internal reflection, refracted away from the topmost window surface, toward other device layers (e.g. 1104 of Figure 11).  
As shown in Figure 11 and described in [0199], it is the presence of an object (e.g. 330) on the window layer that facilitates above indicated state (c) among the light propagation paths.  This is to say that an object in contact with the window surface, anywhere across the plane defined by the two dimensions (i.e. width, length) in which the window layer extends, modifies the light propagation path to transmit through device layers beneath the window.  However, by Cho’s sensor seating area conveying finite boundaries within 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the cited prior art reads fairly on the apparatus being provided wherein the document cannot be scanned when placed on the second region, as claimed, in view of the reasoning above.

xi.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Perdices, as applied to claim 12 above, Heo et al. (2012/0060089; hereinafter Heo).

Regarding claim 15, Liu in view of Perdices discloses the apparatus of Claim 12
Liu in view of Perdices does not explicitly disclose the apparatus wherein the instructions are executable to: correlate at least a first output of the sensors to a first gesture distanced from the display; implement a first action responsive to the first gesture; correlate at least a second output of the sensors to a second gesture distanced from the display; and implement a second action responsive to the second gesture.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified wherein the instructions are executable to: correlate at least a first output of the sensors to a first gesture distanced from the display; implement a first action responsive to the first gesture; correlate at least a second output of the sensors to a second gesture distanced from the display; and implement a second action responsive to the second gesture in view of the teaching of Heo to produce an exciting user interface.


Liu and Jang in view of Arita (this combination of references hereinafter referred to as LJA).

Regarding claim 16, Liu discloses a method [0002] comprising: 
presenting demanded images [0021] using pixel elements of a display (Figure 6: 1’, 2’, 3’). 
Liu does not explicitly disclose the method further comprising using at least one of the pixel elements, presenting an image of an indicator on the display based on signals from at least one laser detector located among the pixel elements.
In the same field of endeavor, Jang discloses a method [0003] executed in at least one embodiment (Figure 3B) wherein image processing used to calculate the position of laser pointer (340; [0030]) is integrated with a display (250; [0048]).  Laser position relative the screen is tracked [0039] with the capture of light [0048] and a corresponding indicator is either displayed to point at said position, or itself be located at said position [0052].  A user’s intention is more efficiently discerned [0008].
By virtue of Jang’s disclosure being directed primarily to aspects of visual (e.g. Figures 4A...4D) and audible (e.g. Figure 6) interface, it is interpreted that the following details are negated for brevity sake.  Support is provided by Liu as follows. 


Jang presents, as an alternative to photographing projected display area to determine pointing device position (Figure 3A; [0037]), using the capture of light, integrated with a display panel, to determine pointing device position (Figure 3B; [0048]).  There are no explicit details of how light is received, when image processing is integrated with the display.  However, Liu provides an example of measuring photocurrent from adjacent read lines (Figure 4; [0094]), wherein the photodetector (102) is located among pixel elements (201, 202).  Liu’s teaching provides support for how Jang may implement the cursorily mentioned receiving of light. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Liu to be modified as further comprising using at least one of the pixel elements, presenting an image of an indicator on the display based on signals from at least one laser detector located among the pixel elements in view of the teaching of Jang to more efficiently discern a user’s intent.
Liu in view of Jang does not explicitly disclose presenting an image of a dot.


Jang’s shown (Figure 3A) example of a displayed indicator taking the form of a pencil [0053] is one among alternatives comprising an icon of some sort, arrow or any shape [0051].  It is not clear if Jang’s discussed spot (605 of Figure 6; [0079]) is that which is displayed by the panel, or laser light incident with the panel.  Jang’s description of the indicator being able to have any shape communicates the flexibility to function using the dot shape taught by Arita.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Liu to be modified as presenting the image of a dot in view of the teaching of Arita to facilitate the use of plural pointers.

Regarding claim 20, LJA discloses the method of claim 16.  Liu discloses the method comprising determining that an object is juxtaposed with the array based on signals from a detector (102 of Figure 4) located among the pixel elements (Comprising 201, 202; [0050]: via e.g. palmprint, fingerprint, footprint). 
Liu does not explicitly disclose the method wherein the detector is infrared (IR).

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method Liu to be modified wherein the detector is infrared (IR) in view of the teaching of Arita to facilitate the use of plural pointers.

xiii.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LJA, as applied to claim 16 above, and further in view of Perdices and Chang.

Regarding claim 17, LJA discloses the method of claim 16.  
LJA does not expressly state presenting at least one image on the e-ink substrate.
However, Perdices’ display [0004] is formed from a sandwich structure [0093] using a pair of panels (Figure 12: 140, 150), with an image formed on one of the two using electrophoresis [0113].  A higher contrast image is formed [0114].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified as presenting at least one image on the e-ink substrate in view of the teaching of Perdices to produce a higher contrast image.
an image in this manner is not analogous to the claimed display of the image2.
In the same field of endeavor, Chang discloses displaying on a device screen the image of an information bearing substrate [0116] captured with photosensitive pixels [0002], with examples of the information bearing substrate provided in the form of a document (10 of Figures 5A, 5B) or fingerprint [0112].  Ease of capture and subsequent display of graphical content is enhanced ([0004], [0005]).   
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the apparatus of Liu to be modified wherein the displayed image is of reflected light captured by the image signals in view of the teaching of Chang to further ease capture and display of graphical content.


LJA, as applied to claim 16 above, and further in view of Nho.

Regarding claim 18, LJA discloses the method of claim 16.  
LJA does not explicitly disclose the method comprising activating at least one light emitter juxtaposed with at least one of the pixel elements in the display; detecting reflections of light from the emitter using at least one light sensor juxtaposed with at least one of the pixel elements of the display; based at least in part on the detecting, identifying a touch of the display. 
In the same field of endeavor, Nho teaches a display with integrated touch sensing [0001] provided for in at least one embodiment (Figure 10D) wherein emitters (1059) and detectors (1009) are formed among pixel clusters’ subpixels (1051) to enhance fingerprint detection [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Liu to be modified as further comprising activating at least one light emitter juxtaposed with at least one of the pixel elements in the display; detecting reflections of light from the emitter using at least one light sensor juxtaposed with at least one of the pixel elements of the display; based at least in part on the detecting, identifying a touch of the display in view of the teaching of Nho to enhance fingerprint detection.

xv.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LJA, as applied to claim 16 above, and further in view of Perdices.

Regarding claim 19, LJA discloses the method of claim 16.  
LJA does not explicitly disclose the method further comprising presenting selectable control graphics on an e-ink background of the display.
In the same field of endeavor, Perdices discloses a display [0004] comprising front (150 of Figures 20, 21) and rear (140) display panels, with an electrophoretic display panel capable of occupying either one of said front and rear display panels ([0128], [0129]).  A touch interface [0291] may be located in the front display [0312].  Broadest reasonable interpretation of one having ordinary skill in the art would discern from these passages a fair reading upon touch (i.e. selectable) control graphics being formed on an e-ink background of the display.  This is among the configurations capable of benefiting from a higher contrast image [0114].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the method of Liu to be modified as further comprising presenting selectable control graphics on an e-ink background of the display in view of the teaching of Perdices to produces a higher contrast image.

Allowable Subject Matter
6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, Liu in view of Perdices disclose the apparatus of claim 1.  
The cited prior art fails to singularly or collectively disclose the apparatus wherein the pixel elements establish a screen pixel defining a first field of view (FOV), and the sensor element defines a second FOV that is different than the first FOV. 
Thus, claim 11 is objected to.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wherein this image displayed is a visual representation of sensor signals from the array (see, for example, [0058] of the instant application).
        2 Wherein this image displayed is a visual representation of sensor signals from the array (see, for example, [0058] of the instant application).